Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitations “the first leading terminal”, "the sixth leading terminal”, “the second and third leading terminals”, and “the fourth and the fifth leading terminals” from line 1 to line 4.  There are insufficient antecedent bases for these limitations in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-4, 6-8, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altindis (8,143,752).
Regarding claim 1, Altindis shows a stator of a brushless motor (Figs. 1-4), comprising:
a stator core (Fig. 4) comprising a plurality of teeth (11’-16’, Fig. 4) arranged in a circumferential direction thereof, a slot being formed between any adjacent two teeth; and
a plurality of phases (U, V, W) of windings (11-16) wound on the teeth and received in corresponding slots, each phase of winding comprising two leading terminals (31, 35), adjacent leading terminals (Fig. 1) of any adjacent two phases (U, V, W) of windings extending into or out of the same slot (21-26).
Regarding claim 2, Altindis also shows wherein all leading terminals of the plurality of phases of windings are located at the same side (bottom, Fig. 1) of the stator core.
Regarding claim 3, Altindis also shows wherein each phase of winding further comprises a bridge wire (42-46, Fig. 2) located outside of the slots, a coil unit connected between one of the two leading terminals and an end of the bridge wire, and another coil unit connected between the other of the two leading terminals and the other end of the bridge wire.
Regarding claim 4, Altindis also shows wherein all of the leading terminals and the bridge wire are located at the same axial end of the stator core (81-86 and 42-44, Fig. 2).
Regarding claim 6, Altindis also shows wherein the stator core comprises twelve teeth and twelve slots (Fig. 5) arranged alternately in the circumferential direction thereof, each of the coil units comprising two coils wound on two adjacent teeth respectively.

Regarding claim 8, Altindis also shows wherein the first phase winding (14) comprises a first leading terminal and a second leading terminal, the second phase winding (12) comprises a third leading terminal and a fourth leading terminal, the third phase winding (13) comprises a fifth leading terminal and a sixth leading terminal, the first and the sixth leading terminals extending into and out of a first same slot (23) respectively, the second and the third leading terminals extending into and out of a second same slot (21) respectively, and the fourth and the fifth leading terminals extending into and out of a third same slot (22) respectively.
Regarding claim 11, Altindis also shows a brushless motor comprising:
a rotor (52) comprising a plurality of rotor poles; and
a stator (Figs. 1-4) comprising:
a stator core comprising a plurality of teeth (11’-16’) arranged in a circumferential direction thereof, a slot (21-26) being formed between any adjacent two teeth; and
a plurality of phases of windings (U, V, W) wound on the teeth and received in corresponding slots, each phase of winding comprising two leading terminals, adjacent leading terminals of any adjacent two phases of windings extending into or out of the same slot (Fig. 1).
Regarding claim 12, Altindis also shows wherein all leading terminals of the plurality of phases of windings are located at the same side of the stator core (bottom side, Fig. 1).
Regarding claim 13, Altindis also shows wherein each phase of winding further comprises a bridge wire (42, 44, 46) located outside of the slots, a coil unit connected between 
Regarding claim 14, Altindis also shows wherein all of the leading terminals and the bridge wire are located at the same axial end of the stator core (81-86 and 42, 44, 46, Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kawakami (6,011,339).
Regarding claims 5 and 15, Altindis shows all of the limitations of the claimed invention except for wherein the leading terminals are located at an axial end of the stator core, and the bridge wires are located at an opposite axial end of the stator core.
Kawakami disposes the connections above and below the stator core (20 and 46) for the purpose of reducing the complexity.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to dispose the leading terminals and the bridge wires on both axial end of the stator core as taught by Kawakami for the purpose discussed above.
Claims 9, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Nishio et al. (5,006,745).
Regarding claim 9, Altindis shows all of the limitations of the claimed invention except for wherein the twelve teeth comprises the first to the twelfth tooth, the plurality of phases of windings comprises the first to the sixth coil units each of which comprises two coils, two coils of the first coil unit wound on the first and second tooth respectively, two coils of the second coil unit wound on the seventh and eighth tooth respectively, two coils of the third coil unit wound on the fifth and sixth tooth respectively, two coils of the fourth coil unit wound on the eleventh and twelfth tooth respectively, two coils of the fifth coil unit wound on the ninth and tenth tooth respectively, and two coils of the sixth coil unit wound on the third and fourth tooth respectively.
Nishio et al. shows wherein the twelve teeth comprises the first to the twelfth tooth (Fig. 5), the plurality of phases of windings comprises the first to the sixth coil units each of which comprises two coils, two coils of the first coil unit wound on the first and second tooth (C1, c2) respectively, two coils of the second coil unit wound on the seventh and eighth tooth (C7, C8) respectively, two coils of the third coil unit wound on the fifth and sixth tooth (C5, C6) respectively, two coils of the fourth coil unit wound on the eleventh and twelfth tooth (C11, C12) respectively, two coils of the fifth coil unit wound on the ninth and tenth tooth (C9, C10) 
	Since Altindis and Nishio et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to arrange the coil units as taught by Nishio et al. for the purpose discussed above.
Regarding claim 16, Nishio et al. also shows wherein the absolute value of the difference between the number of the rotor poles and the teeth of the stator is less than or equal to 2 (14 rotor poles and 12 stator teeth, Fig. 5).
Regarding claim 17, Nishio et al. also shows wherein the stator comprises twelve slots and the rotor comprises ten rotor poles or fourteen rotor poles (Figures 5 and 6).
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious the stator wherein the first leading terminal and the sixth leading terminal respectively extend into and out of one of the slots located between the second and third teeth, the second and third leading terminals respectively extend into and out of one of the slots located between the sixth and seventh teeth, and the fourth and the fifth leading terminals respectively extend into and out of one of the slots located between the tenth and eleventh teeth as recited in claim 10.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


3/13/2021
/DANG D LE/            Primary Examiner, Art Unit 2834